Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and 36 in the reply filed on 01/28/2021 is acknowledged.  Claims 21-35, 38 and 47 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Thus, claims 1-11 and 36 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 is directed to a legged mobility device which fails to further limit independent claim 1 directed to an adjustable hip component.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cortese et al. (WO 2016128877) “Cortese” in view of Schwenn (EP 1159940).
Regarding claims 1 and 8-9,  Cortese discloses an adjustable hip component 20(Fig. 5A) for a legged mobility device 100 (Fig. 1 and abstract), the hip component 20 (Figs. 5A-5B) comprising: a hip body 11 (Fig. 1) ; and a hip insert assembly 2 (Fig. 1) attached to the hip body for adjusting a size of the hip component (as shown in Figs. 5A-5B); the hip insert assembly 2 comprising: a carrier assembly 201 (Fig. 5A) mounted to the hip body; a main insert assembly 202 (Fig. 5A) spaced apart from the carrier assembly (the assemblies are separated by rod 203; Fig. 5A); and a plurality of adjustment rods 203 (Fig. 5A) that each is connected at a first end to the carrier assembly 201, and that each is connected at a second end opposite from the first end to the main insert assembly 202 (as shown in Figs. 5A-5B); wherein the carrier assembly includes an adjustment mechanism 204 (Figs. 5A-5B) to effect simultaneous rotation of the plurality of adjustment screws in a common direction resulting in translational movement of the plurality of adjustment rods to move the main insert assembly either closer to or farther 
However, Schwenn teaches a similar adjustable hip component comprising adjustment screws (Fig. 6 and par. 0045 disclose a turn buckle 84 which turns on a screw to adjust the distance between assemblies 76 and 86). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rods in Cortese to include a plurality of adjustment screws, as taught and suggested by Schwenn, for the purpose of substituting one length adjustment mechanism to another that provides adjustability as well as locking due to the screw threads. 
Regarding claim 11, Cortese discloses the claimed invention of claim 1; except for wherein the main insert assembly comprises: a hip insert having a receiving portion and an inner insert that is inserted into the receiving portion of the hip insert, wherein the inner insert is rotatable relative to the hip insert in abduction and adduction directions relative to a centerline axis of the hip body; and an abduction/adduction control mechanism for controlling a degree of the abduction and adduction movement of the inner insert relative to the hip insert.
However, Schwenn teaches a similar adjustable hip component comprising the main insert assembly comprises: a hip insert having a receiving portion and an inner insert that is . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cortese et al. (WO 2016128877) “Cortese” in view of Schwenn (EP 1159940) further in view of Hollander (2014/0259798).
Cortese in view of Schwenn discloses the claimed invention of claim 1; except for the plurality of adjustment screws are oriented at an obtuse angle relative to a lateral axis of the hip body, such that movement of main insert assembly via the adjustment screws operates to adjust simultaneously both a width and a depth of the hip component.  However, Hollander teaches a similar hip component comprising an adjustable mechanism oriented at an obtuse . 
	
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774